DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is written in response to application number 16/859,304 filed 04/27/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8, 9, 12, 13 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Darr (US 2008/0223816).

1: Darr discloses a plastic container configured to hold a liquid and resist deformation, comprising:

a base portion comprising a hemispherical configuration and comprising a plurality of strap ribs 32 extending from a central portion 50 of the base 12 to a circular perimeter, a plurality of load ribs 54 disposed between adjacent strap ribs, and a plurality of feet 40 formed between the strap (abstract; fig. 7),

a sidewall 30 comprising a grip portion  extending from the base to a label panel which extends to a shoulder, the grip portion Z comprising one or more circumferentially positioned grip portion ribs 36, and the label panel 70 comprising one or more label panel ribs;

a bell comprising a diameter which decreases as the bell extends from the shoulder 28 to a neck 20; and

a finish 14 connected to the neck 20 and configured to receive a closure, the neck and finish defining an opening  22 to an interior of the container ([0019-0022]; fig. 2).

2: Darr discloses the plastic container of claim 1, wherein the one or more grip portion ribs comprises a number of grip portion ribs ranging between 1 rib and 30 ribs disposed within a linear distance of 10 centimeters ([0026], [0030]).

3: Darr discloses the plastic container of claim 1, wherein the one or more label panel ribs 72 comprises a number of label panel ribs ranging between 1 rib and 30 ribs disposed within a linear distance of 10 centimeters ([0026], [0030]; fig. 2).

4: Darr discloses the plastic container of claim 1, wherein the plurality of strap ribs 32 comprises three strap ribs that are equally spaced around a circumference of the base (fig. 7).

5: Darr discloses the plastic container of claim 4, wherein the plurality of load ribs 54 comprises six load ribs, and wherein two load ribs are equally spaced between adjacent strap ribs (fig. 7).

6: Darr discloses the plastic container of claim 1, wherein the plurality of strap ribs 32 extends to a height along the base which is greater than a height of the plurality of load ribs (fig. 9).
(ribs extending circumferentially below rib 72) circumferentially extending around the circular perimeter and disposed between the base and the grip portion of the sidewall (fig. 2).

9: Darr discloses the plastic container of claim 8, wherein the plurality of strap ribs extends from the base into the sidewall, thereby subdividing the base rib into a plurality of equally-sized segments (fig. 1 and 7).

12, 13: Darr discloses the plastic container of claim 10, wherein the plurality of strap ribs extend from locations surrounding the periphery of the gate (fig. 7).

15: Darr discloses the plastic container of claim 1, wherein each of the plurality of strap ribs has a depth into the base which is greater than a depth of the plurality of load ribs ([0025]; fig. 1).

16: Darr discloses the plastic container of claim 1, wherein each of the plurality of strap ribs is substantially parallel to the resting surface near the central portion of the base and then extends along an upward curved path toward the sidewall of the container (fig. 2).

17-19: Darr discloses the plastic container of claim 16, wherein the upward curved path comprises at least a first curve and a second curve, both of the first and second curves (left, right and middle sides of fig. 6) having an increasingly positive slope.

Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 7, 10, 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Schau (US 2010/0072165).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

1: Schau discloses a plastic container 1 configured to hold a liquid and resist deformation, comprising:

a base portion 2 comprising a hemispherical configuration and comprising a plurality of strap ribs 6a,6b extending from a central portion 12 of the base 2 to a circular perimeter, a plurality of load ribs 19 disposed between adjacent strap ribs, and a plurality of feet 40 formed between the strap ribs and the load ribs, the plurality of feet comprising a resting surface of the plastic container ([0032-0035]; fig. 7),

a sidewall comprising a grip portion extending from the base to a label panel which extends to a shoulder, the grip portion comprising one or more circumferentially positioned grip portion ribs, and the label panel comprising one or more label panel ribs;

a bell comprising a diameter which decreases as the bell extends from the shoulder to a neck; and

a finish connected to the neck and configured to receive a closure, the neck and finish defining an opening  to an interior of the container (see figure 1 below).


    PNG
    media_image1.png
    637
    629
    media_image1.png
    Greyscale


7: Schau discloses the plastic container of claim 1, wherein the plurality of strap ribs 6a,b extends to a height along the base 2 which is substantially equal to a height of the plurality of load ribs (fig. 8).

10: Schau discloses the plastic container of claim 1, wherein the base further comprises a gate 4 centered on a central axis of the container and a wall 12 extending from the gate toward the resting surface of the plastic container (fig. 4-6).

(fig. 4 and 7).

14: Schau discloses the plastic container of claim 1, wherein each of the plurality of strap ribs comprises two rib side walls 6a,b that extend smoothly into surrounding portions of the base (fig. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RAVEN COLLINS/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735